Title: From Alexander Hamilton to Otho H. Williams, 8 February 1790
From: Hamilton, Alexander
To: Williams, Otho H.


Treasury Department 8th. feby 1790.
Sir
I inclose you the extract of a letter from the Collector of the District of Chester.
As I recollect nothing which authorises the practice he speaks of, I conclude there must be some misapprehension; but it is proper I should communicate the matter to you, and understand from you, what can have given rise to the representation.
I remain, Sir,   Your obedt. Servt.
A Hamilton
Otho H. Williams Esqr. Collector for the port of Baltimore
